Citation Nr: 1343536	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-33 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to eligibility under the Dependents' Educational Assistance (DEA) Chapter 35 benefits program.

(The issue of the Veteran's entitlement to an effective date earlier than May 13, 2002 for the award of entitlement to a total disability rating based on individual unemployability (TDIU) and DEA eligibility are addressed in a separate decision under docket number 09-15 797)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Veteran, and Veteran's spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  The appellant is the Veteran's daughter.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Processing Center in Buffalo, New York.  

The appellant testified at a January 2010 Travel Board hearing before the undersigned Veterans Law Judge; testimony was limited the issue listed on the title page.  The hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The appellant contends that she is entitled to DEA Chapter 35 benefits.  In a separate pending appeal before the Board, the Veteran has challenged the effective date of awards assigned for a TDIU and DEA eligibility.  The decisions on those issues are inextricably intertwined with the appellant's claim of entitlement.    

In an August 2011 remand, the Board directed the RO/AMC to furnish the appellant a supplemental statement of the case which addresses all evidence of record received since October 2008.  Because the Veteran's separately docketed appeal will be returned directly to the Board after a hearing is conducted, the RO/AMC need not defer issuance of a supplemental statement of the case pending the adjudication of his claims as previously indicated.  Accordingly, a remand for issuance of a supplemental statement of the case is necessary prior to the Board's consideration of the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

Furnish the appellant with a supplemental statement of the case which addresses all evidence of record since the October 2008 statement of the case and allow and appropriate time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


